778 N.W.2d 248 (2010)
WOODWARD PARKING COMPANY, Petitioner-Appellee,
v.
CITY OF DETROIT, Respondent-Appellant.
Docket Nos. 140073, 140074, 140075. COA Nos. 285073, 285074, 285075.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the October 19, 2009 order of the Court of Appeals is considered and, it appearing to this Court that the case of Briggs Tax Service, LLC v. *249 Detroit Public Schools et al. (Docket Nos. 138168, 138179, 138182) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.